Exhibit 10.2    















November 18, 2013
Cindy Fiorillo
Senior Vice President, Finance
Broadcom Corporation
5300 California Avenue
Irvine, California 92617


Dear Cindy:
Broadcom Corporation considers it essential to its best interests and those of
its shareholders that you be encouraged to remain with the company and continue
to devote your full attention to Broadcom’s business, notwithstanding the
possibility that your employment with Broadcom might end in connection with or
following a Change of Control event defined in Section 1 of the Appendix
(“Change in Control”) to this letter agreement (the “Agreement”). Accordingly,
the Compensation Committee of the Broadcom Board of Directors (the “Compensation
Committee”) has selected you as a participant in the special change in control
severance benefit program (the “Program”).
Capitalized terms not defined in this Agreement are defined in the Appendix
attached hereto, which is hereby incorporated as though set forth in full
herein.
The initial term of your participation in the Program will commence today and
will continue through August 18, 2014 (such term, together with any renewals
thereof, to constitute the “Term”). On August 19 of each calendar year,
beginning with the 2014 calendar year, the Term shall, without any action by
Broadcom or the Compensation Committee, automatically be extended for one (1)
additional year unless, before any such automatic renewal date, the Compensation
Committee, by a majority vote, expressly determines that the automatic extension
for such year shall not apply.
Employment with Broadcom is at-will, and Broadcom may unilaterally terminate
your employment with or without “Cause” or in the event of your “Disability.”
You may terminate your employment with or without “Good Reason,” and your
employment will automatically terminate upon your death. Any termination of your
employment by Broadcom or you during the Term (or, if your employment extends
beyond the Term, during the first twenty-four (24) months following a Change in
Control that occurs during the Term) shall be communicated by a “Notice of
Termination.”
If a Change in Control is effected during the Term and within twenty-four (24)
months after the effective date of that Change in Control:
(i)     Broadcom unilaterally terminates your employment other than for Cause or
Disability, or




--------------------------------------------------------------------------------




(ii)     you terminate your employment for Good Reason,
Broadcom shall make the payments and provide the benefits described below,
provided you were employed on a full-time basis by Broadcom immediately prior to
such termination and, with respect to certain of those benefits, there is
compliance with each of the following requirements (the “Severance Benefit
Requirements”):
(i)     you deliver the general release required under Section 11 of the
attached Appendix (the “Required Release”) within the applicable time period
following your Date of Termination,
(ii)     the Required Release becomes effective in accordance with applicable
law following the expiration of any applicable revocation period,
(iii)     you comply with each of the restrictive covenants set forth in Section
9, and
(iv)    you are and continue to remain in material compliance with your
obligations to Broadcom under your Confidentiality and Invention Assignment
Agreement.
The payments and benefits to which you will become entitled if all the Severance
Benefits Requirements are satisfied are as follows:
(1)    Cash Severance. Broadcom will pay you cash severance (“Cash Severance”)
in an amount equal to one (1) times the sum of (A) your annual rate of base
salary (using your then current rate or, if you terminate your employment for
Good Reason pursuant to Subsection 3(ii) of the attached Appendix due to an
excessive reduction in your base salary, then your rate of base salary
immediately before such reduction) and (B) the average of your actual annual
bonuses for the three calendar years (or such fewer number of calendar years of
employment with Broadcom) immediately preceding the calendar year in which such
termination of employment occurs. Such Cash Severance shall be payable over a
twenty-four (24)-month period in successive equal bi-weekly or semi-monthly
installments in accordance with the payment schedule in effect for your Base
Salary on your Date of Termination (the “Payment Schedule”), except that,
subject to the deferral provisions of Section 8 below, the Cash Severance
payments will begin on the sixtieth (60th) day following the date of your
Separation from Service (with any amounts otherwise payable prior to such
sixtieth (60th) day pursuant to the Payment Schedule instead being paid on such
sixtieth (60th) day without interest thereon). The installment payments shall
cease once you have received the full amount of your Cash Severance. The
installment payments shall be treated as a series of separate payments for
purposes of the final Treasury Regulations under Section 409A (“Section 409A”)
of the Internal Revenue Code of 1986, as amended (the “Code”). However, the
amount of Cash Severance to which you may be entitled pursuant to the foregoing

2



--------------------------------------------------------------------------------




provisions of this Section 1 shall be subject to reduction in accordance with
Section 9 in the event you breach your restrictive covenants under Section 9.
(2)    Options and Other Equity Awards. Notwithstanding any less favorable terms
of any stock option or other equity award agreement or plan, any options to
purchase shares of Broadcom’s common stock or any restricted stock units or
other equity awards granted to you by Broadcom, whether before or after the date
of this Agreement, that are outstanding on your Date of Termination but not
otherwise fully vested shall be subject to accelerated vesting in accordance
with the following provisions:
(i)    On the date your timely executed and delivered Required Release becomes
effective following the expiration of the maximum review/delivery period and any
applicable revocation period (the “Release Condition”), you will receive
twenty-four (24) months of service vesting credit under each of your outstanding
stock options, restricted stock units and other equity awards.
(ii)    The portion of each of your outstanding stock options, restricted stock
units and other equity awards that remains unvested after your satisfaction of
the Release Condition will vest in a series of twenty-four (24) successive equal
monthly installments over the twenty-four (24)-month period measured from your
Date of Termination (the “Additional Monthly Vesting”), provided that during
each successive month within that twenty-four (24)-month period (x) you must
comply with all of your obligations under your Confidentiality and Invention
Assignment Agreement with Broadcom that survive the termination of your
employment with Broadcom and (y) you must comply with the restrictive covenants
set forth in Section 9. In the event that you violate the Confidentiality and
Invention Assignment Agreement or engage in any of the activities precluded by
the restrictive covenants set forth in Section 9, you shall not be entitled to
any Additional Monthly Vesting for and after the month in which such violation
or activity (as the case may be) occurs.
In addition, the period for exercising each option that accelerates in
accordance with subparagraph (i) or (ii) above shall be extended from the
limited post-termination period otherwise provided in the applicable stock
option agreement until the earlier of (A) the end of the twenty-four (24)-month
period measured from your Date of Termination or (if later) the end of the
one-month period measured from each installment vesting date of that option in
accordance herewith or (B) the applicable expiration date of the maximum ten
(10)-year or shorter option term.
Upon your satisfaction of the Release Condition, the limited post-termination
exercise period for any other options granted to you by Broadcom and outstanding
on your Date of Termination shall also be extended in the same manner and to the
same extent as your accelerated options.

3



--------------------------------------------------------------------------------




The shares of Broadcom Class A common stock underlying any restricted stock unit
award that vests on an accelerated or Additional Monthly Vesting basis in
accordance with this Section 2 shall be issued as follows: The shares subject to
that award that vest upon the satisfaction of the Release Condition shall be
issued on the sixtieth (60th) day following the date of your Separation from
Service (“Initial Issuance Date”), and each remaining share subject to such
restricted stock unit award shall be issued on the next regularly-scheduled
share issuance date for that restricted stock unit award (currently, the 5th day
of February, May, August and November each year) following the prescribed
vesting date for that share in accordance with this Section 2, but in no event
earlier than the Initial Issuance Date.
(3)    Lump Sum Benefit Payments. Provided you satisfy the Release Condition,
the following special payments shall be made to you to provide you with a source
of funding to cover a portion of the cost of any health care, life insurance and
disability insurance coverage you obtain following your Date of Termination:
(i).    Provided you and your spouse and eligible dependents elect to continue
medical care coverage under Broadcom’s group health care plans pursuant to the
applicable COBRA provisions, Broadcom will make a lump sum cash payment (the
“Lump Sum Health Care Payment”) to you in an amount equal to thirty-six (36)
times the amount by which (A) the monthly cost payable by you, as measured as of
your Date of Termination, to obtain COBRA coverage for yourself, your spouse and
eligible dependents under Broadcom’s employee group health plan at the level in
effect for each of you on such Date of Termination exceeds (B) the monthly
amount payable at such time by a similarly-situated executive whose employment
with Broadcom has not terminated to obtain group health care coverage at the
same level. Broadcom shall pay the Lump Sum Health Care Payment to you on the
sixtieth (60th) day following the date of your Separation from Service.
Notwithstanding the foregoing, the Lump Sum Health Care Payment shall be subject
to the deferred payment provisions of Section 8 below, to the extent necessary
to avoid the imposition of taxes in connection with a prohibited distribution
under Section 409A(a)(2) of the Code. In addition, Broadcom cannot provide any
assurances hereunder as to the maximum period for which you and your spouse and
dependents may in fact be entitled to COBRA health care coverage under the
Broadcom group health care plans, and it is expected that such coverage will
cease prior to the expiration of the thirty-six (36) month period measured from
your Date of Termination, except under certain limited circumstances.
(ii).     You shall also be entitled to an additional lump sum cash payment (the
“Lump Sum Insurance Benefit Payment”) from Broadcom in an amount equal to twelve
(12) times the amount by which (i) the monthly cost payable by you, as measured
as of your Date of Termination, to obtain post-employment continued coverage
under Broadcom’s employee group term life insurance and disability insurance
plans at the level in effect for you on such Date of Termination exceeds (ii)
the monthly amount

4



--------------------------------------------------------------------------------




payable at that time by a similarly-situated executive whose employment with
Broadcom has not terminated to obtain similar coverage. Broadcom shall pay the
Lump Sum Insurance Benefit Payment to you concurrently with the payment of the
Lump Sum Health Care Benefit, provided, however, that the Lump Sum Insurance
Benefit Payment shall be subject to the deferred payment provisions of Section 8
below, to the extent necessary to avoid the imposition of taxes in connection
with a prohibited distribution under Section 409A(a)(2) of the Code.
Should you wish to obtain such actual post-employment continued coverage under
Broadcom’s group term life insurance and disability insurance plans, Broadcom
shall serve as the agent for transmitting your required monthly premium payments
for such coverage to the applicable insurance companies. Broadcom shall serve
such agency role solely to facilitate the payment of those monthly premiums to
the applicable insurance companies and shall not be responsible or liable for
any loss of coverage you may incur under such plans by reason of (i) your
failure to make the required monthly premium payments to Broadcom on a timely
basis so as to allow their transmittal to such insurance companies by the
applicable due dates (including any applicable grace periods) or (ii) the
failure of the insurance companies to make such post-employment coverage
available under their applicable plans.
(4)    Additional Payments. Broadcom shall, to the extent applicable, pay you
the following amounts, provided you satisfy the Release Condition:
(i)     any cash bonus that was not vested on your Date of Termination because a
requirement of continued employment had not yet been satisfied by you, but with
respect to which the applicable performance goal or goals had been fully
attained as of your Date of Termination (for the avoidance of doubt, a bonus
shall be payable under this clause only to the extent that any performance
criteria with respect to such bonus had been satisfied during the applicable
performance period), and
(ii)     provided you were employed for the entire plan year immediately
preceding your Date of Termination and discretionary bonuses are payable for
that plan year to similarly-situated Broadcom executives whose employment has
not terminated, any discretionary bonus the Compensation Committee may decide to
award you for that plan year on the basis of your individual performance and
contributions during that plan year.
Any bonus payment to which you become entitled under clause (i) of this Section
4 shall be paid to you at the same time you are paid your first Cash Severance
installment under Section 1, after taking into account any required deferral
under Section 8 and, provided further, that if such bonus is intended to qualify
as “performance-based compensation” under Code Section 162(m), such payment
shall also be subject to an appropriate present value discount reasonably
reflecting the time value of money, in

5



--------------------------------------------------------------------------------




accordance with the Treasury Regulations under Code Section 162(m), to the
extent such payment is in fact made earlier than the scheduled payment date for
that bonus under the applicable Broadcom bonus plan or arrangement. Any bonus
payment to which you may become entitled under clause (ii) of this Section 4
shall also be paid to you at the same time or (if later) the tenth business day
following the date the Compensation Committee awards you such discretionary
bonus, subject to any required deferral under Section 8.
The amounts set forth in Sections 5 and 6 below shall be referred to
collectively as the “Accrued Obligations” and shall not be subject to your
delivery of the Required Release or your compliance with the restrictive
covenants set forth in Section 9.
(5)    Accrued Salary, Expenses and Bonus. On your Date of Termination, Broadcom
shall pay you (i) any earned but unpaid base salary through that date based on
the rate in effect at the time the Notice of Termination is given, (ii) any
unreimbursed business expenses incurred by you, and (iii) any cash bonus that
had been fully earned and vested (i.e., for which the applicable performance
period and any service requirements for vesting had been fully completed) on or
before the Date of Termination, but which had not been paid as of the Date of
Termination (for the avoidance of doubt, any such bonus shall be payable only to
the extent the applicable performance criteria had been satisfied during the
applicable performance period and if such bonus is intended to qualify as
“performance-based compensation” under Code Section 162(m), such payment shall
be subject to an appropriate present value discount reasonably reflecting the
time value of money, in accordance with the Treasury Regulations under Code
Section 162(m), to the extent such payment is in fact made earlier than the
scheduled payment date for that bonus under the applicable Broadcom bonus plan
or arrangement). However, any vested amounts deferred by you under one or more
Broadcom non-qualified deferred compensation programs or arrangements subject to
Section 409A that remain unpaid on your Date of Termination shall be paid at
such time and in such manner as set forth in each applicable plan or agreement
governing the payment of those deferred amounts, subject, however, to the
deferred payment provisions of Section 8 below.
(6)    Vacation and Deferred Compensation. Broadcom shall, upon your Date of
Termination, pay you an amount equal to your accrued but unpaid vacation pay, if
any (based on your then-current rate of base salary). Any vested amounts
deferred by you under one or more Broadcom non-qualified deferred compensation
programs subject to Section 409A that remain unpaid on your Date of Termination
shall be paid at such time and in such manner as set forth in each applicable
plan or agreement governing the payment of those deferred amounts, subject,
however, to the deferred payment provisions of Section 8 below. Any other vested
amounts owed to you under any other compensation plans or programs will be paid
to you in accordance with the terms and provisions of each such applicable plan
or program.

6



--------------------------------------------------------------------------------




(7)    Other Benefits. To the extent not theretofore paid or provided, Broadcom
shall timely pay or provide to you any other amounts or benefits required to be
paid or provided or that you are eligible to receive under any plan, program,
policy, practice, contract, agreement, etc. of Broadcom and its affiliated
companies, including (without limitation) any benefits payable to you under a
plan, policy, practice, contract or agreement referred to in Section 10 of the
Appendix (all such other amounts and benefits being hereinafter referred to as
“Other Benefits”), in accordance with the terms of such plan, program, policy,
practice, contract or agreement. However, the payment of such Other Benefits
shall be subject to any applicable deferral period under Section 8 below to the
extent such benefits constitute items of deferred compensation subject to
Section 409A.
    Notwithstanding the foregoing provisions of this Section 7, in no event
shall you be allowed to participate in the Broadcom Corporation 1998 Employee
Stock Purchase Plan, as amended and restated, or the 401(k) Employee Savings
Plan following your Date of Termination or to receive any substitute benefits
hereunder in replacement of those particular benefits, but you shall be entitled
to the full value of any benefits accrued under such plans prior to your Date of
Termination.
(8)    Delay in Payment for Certain Specified Employees. The following special
provisions shall govern the commencement date of certain payments and benefits
to which you may become entitled under the Program:
(i).    Notwithstanding any provision in this Agreement to the contrary other
than Subsection (8)(ii) below, no payment or benefit under the Program that
constitutes an item of deferred compensation under Section 409A and becomes
payable in connection with your Separation from Service will be made to you
prior to the earlier of (i) the first day of the seventh (7th) month following
the date of your Separation from Service or (ii) the date of your death, if you
are deemed to be a Specified Employee at the time of such Separation from
Service and such delayed commencement is required to avoid a prohibited
distribution under Section 409A(a)(2) of the Code. Any cash amounts to be so
deferred shall immediately upon your Separation from Service be deposited by
Broadcom into a grantor trust that satisfies the requirements of Revenue
Procedure 92-64 and that will accordingly serve as the funding source for
Broadcom to satisfy its obligations to you with respect to the heldback amounts
upon the expiration of the required deferral period, provided, however, that the
funds deposited into such trust shall at all times remain subject to the claims
of Broadcom’s creditors and shall be maintained and located at all times in the
United States. Upon the expiration of the applicable deferral period, all
payments and benefits deferred pursuant to this Subsection (8)(i) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such deferral) shall be paid or provided to you in a lump sum, either
from the grantor trust or by Broadcom directly, on the first day of the seventh
(7th) month after the date of your Separation from Service or, if earlier, the
first day of the month

7



--------------------------------------------------------------------------------




immediately following the date Broadcom receives proof of your death. Any
remaining payments due under the Program will be paid in accordance with the
normal payment dates specified herein.
(ii).    It is the intent of the parties that the provisions of this Agreement
comply with all applicable requirements of Section 409A. Accordingly, to the
extent there is any ambiguity as to whether one or more provisions of this
Agreement would otherwise contravene the applicable requirements or limitations
of Section 409A, then those provisions shall be interpreted and applied in a
manner that does not result in a violation of the applicable requirements or
limitations of Section 409A and the applicable Treasury Regulations thereunder.
(9)    Restrictive Covenants. You hereby acknowledge that your right and
entitlement to the severance benefits specified in Sections (1) and (2)(ii) of
this Agreement are, in addition to your satisfaction of the Release Condition,
also subject to your compliance with each of the following covenants during the
two (2) year period measured from your Date of Termination, and those enumerated
severance benefits will immediately cease or be reduced in accordance herewith
should you breach any of the following covenants:
(i).     You shall not directly or indirectly encourage or solicit any employee,
consultant or independent contractor to leave the employ or service of Broadcom
(or any affiliated company) for any reason or interfere in any other manner with
any employment or service relationships at the time existing between Broadcom
(or any affiliated company) and its employees, consultants and independent
contractors.
(ii).    You shall not directly or indirectly solicit or otherwise induce any
vendor, supplier, licensor, licensee or other business affiliate of Broadcom (or
any affiliated company) to terminate its existing business relationship with
Broadcom (or affiliated company) or interfere in any other manner with any
existing business relationship between Broadcom (or any affiliated company) and
any such vendor, supplier, licensor, licensee or other business affiliate.


(iii).    You shall not, whether on your own or as an employee, consultant,
partner, principal, agent, representative, equity holder or in any other
capacity, directly or indirectly render, anywhere in the United States, services
of any kind or provide any advice or assistance to any business, enterprise or
other entity that is engaged in any line of business that competes with one or
more of the lines of business that were conducted by Broadcom during the Term of
your employment or that are first conducted after your Date of Termination but
which you were aware were under serious consideration by Broadcom prior to your
Date of Termination, except that you make a passive investment representing an
interest of less than one percent (1%) of an outstanding class of
publicly-traded securities of any corporation or other enterprise.
        

8



--------------------------------------------------------------------------------




(iv).    You shall not, directly or indirectly, make any adverse, derogatory or
disparaging statements, whether orally or in writing, to any person or entity
regarding (i) Broadcom, any members of the Board of Directors (the “Board”) or
any officers, members of management or shareholders of Broadcom or (ii) any
practices, procedures or business operations of Broadcom (or any affiliated
company).


Should you breach any of the restrictive covenants set forth in this Section 9,
then you shall immediately cease to be entitled to any Cash Severance Payments
pursuant to Section 1 in excess of the greater of (i) 0.5 times the sum of (A)
your annual rate of base salary (using your then current rate or, if you
terminate your employment for Good Reason pursuant to Subsection 3(ii) of the
attached Appendix due to an excessive reduction in your base salary, then your
rate of base salary immediately before such reduction) and (B) the average of
your actual annual bonuses for the three calendar years (or such fewer number of
calendar years of employment with Broadcom) immediately preceding the calendar
year in which such termination of employment occurs (which minimum amount
represents partial consideration for your satisfaction of the Release
Consideration) or (ii) the actual Cash Severance Payments you have received
through the date of such breach. In addition, all Additional Monthly Vesting of
any stock options, restricted stock units, other equity awards or unvested share
issuances outstanding at the time of such breach shall cease as of the month in
which such breach occurs, and no further Additional Monthly Vesting shall occur
thereafter. Broadcom shall also be entitled to recover at law any monetary
damages for any additional economic loss caused by your breach and may, to the
maximum extent allowable under applicable law, seek equitable relief in the form
of an injunction precluding you from continuing such breach.
(10)     Excess Parachute Payments.
(i).    Excess Parachute Payment Limitation. Notwithstanding anything contained
herein to the contrary, any payment or benefit received or to be received by you
in connection with a Change of Control that would constitute a “parachute
payment” (within the meaning of Code Section 280G), whether payable pursuant to
the terms of this Program or any other plan, arrangements or agreement with
Broadcom or its affiliates (collectively, the “Total Payments”), shall be
reduced to the least extent necessary so that no portion of the Total Payments
shall be subject to the excise tax imposed by Section 4999 of the Code, but only
if, by reason of such reduction, your Net After-Tax Benefit as a result of such
reduction will exceed the Net After-Tax Benefit that you would have received if
no such reduction was made. For purposes of this Program, “Net After-Tax
Benefit” means (A) the Total Payments that you become entitled to receive from
the Company or its affiliates which constitute “parachute payments” (determined
without regard to the requirements of Treas. Reg. Q&A-2(a)(4)), less (B) the
amount of all federal, state and local income and employment taxes payable with
respect to the Total Payments, calculated at the maximum applicable marginal
income tax rate, less (C) the amount of excise taxes imposed with respect to the
Total

9



--------------------------------------------------------------------------------




Payments under Section 4999 of the Code. If excise taxes may apply to the Total
Payments, the foregoing determination will be made by an independent registered
public accounting firm selected by Broadcom from among the largest four
accounting firms in the United States (the “Accounting Firm”).
(ii).    Order of Reduction. If the Accounting Firm determines that a reduction
in payments is required by this Section 10, the dollar amount of your Cash
Severance under Section 1 will be reduced first, with such reduction to be
effected pro-rata as to each payment, then the dollar amount of your Lump Sum
Health Care and Insurance Benefit Payments shall each be reduced pro-rata, next
the number of options or other equity awards that are to vest on an accelerated
basis pursuant to Section 2 of this Appendix II shall be reduced (based on the
value of the parachute payment resulting from such acceleration) in the same
chronological order in which awarded, and finally your remaining benefits will
be reduced in a manner that will not result in any impermissible deferral or
acceleration of benefits under Section 409A.
(iii).    Cooperation; Expenses. If applicable, you and Broadcom will each
provide the Accounting Firm access to and copies of any books, records and
documents in such party’s respective possession, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by this Section 10. The fees and expenses of the Accounting Firm
for its services in connection with the determinations and calculations
contemplated by this Section 10 will be borne by Broadcom.


(11)     Other Terminations. If your employment is terminated during the Term
for Cause or you terminate your employment during the Term without Good Reason,
your participation in the Program shall terminate without any further
obligations of Broadcom to you or your legal representatives under the Program,
other than for timely payment of the Accrued Obligations owed you and the
payment or provision of any Other Benefits to which you are entitled. However,
in the event your employment is terminated during the Term by reason of your
death or Disability, then Broadcom shall pay you the Accrued Obligations and
(i) Broadcom shall also pay the bonuses described in Section 4 above, if any, to
you or your legal representative, with the payment under paragraph (i) of such
subsection to be made within sixty (60) days after the date of your Separation
from Service due to death or Disability, subject to any required holdback under
Section 8 and provided further that if such bonus is intended to qualify as
“performance-based compensation” under Code Section 162(m), such payment shall
be subject to an appropriate present value discount reasonably reflecting the
time value of money, in accordance with the Treasury Regulations under Code
Section 162(m), to the extent such payment is in fact made

10



--------------------------------------------------------------------------------




earlier than the scheduled payment date for that bonus under the applicable
Broadcom bonus plan or arrangement, and with the payment of any bonus due you
under paragraph (ii) of Section 4 to be made at the same time as the foregoing
payment or (if later) the tenth business day following the date the Compensation
Committee awards you such discretionary bonus, subject to any required deferral
under Section 8; and
(ii) notwithstanding any less favorable terms in any stock option or other
equity award agreement or plan or this Program, any unvested portion of any
stock options, restricted stock units or other equity awards granted to you by
Broadcom, whether before or after the date of this Agreement, shall immediately
vest in full on your Date of Termination and all such awards shall remain
exercisable, as applicable, by you or your legal representative for 12 months
after the Date of Termination (or, if earlier, until the stated expiration of
such award).
The shares of Broadcom Class A common stock subject to any restricted stock unit
award that vests on an accelerated basis in accordance with the foregoing shall
be issued within the sixty (60) day period measured from the date of your
Separation from Service due to your death or Disability, but in no event later
than the next regularly-scheduled share issuance date for that restricted stock
unit award date (currently, the 5th day of February, May, August and November
each year) following the date of your Separation from Service, unless subject to
further deferral pursuant to the provisions of Section 8 above.
(12) Scope of Coverage. The provisions of this Agreement apply only (i) in the
event of a Change of Control followed by a subsequent termination of your
employment by Broadcom without Cause or by you for Good Reason within
twenty-four (24) months thereafter or, with respect to the benefits set forth in
Section 11 above, and (ii) in the event of your death or Disability.
Notwithstanding Section 10 of the Appendix, if you become entitled to receive
payments under this Program, then you shall not be eligible to receive
severance, termination or comparable benefits under any other plan or program of
Broadcom or its affiliates, including without limitation, under the Broadcom
Corporation Severance Benefit Plan for Vice Presidents and Above (or any
successor plan thereto). In all other events where your employment is
terminated, Broadcom’s normal severance policies will apply.

11



--------------------------------------------------------------------------------




To acknowledge your continued participation in the Program pursuant to the terms
and provisions of this Agreement and the attached Appendix and your
understanding of its terms and conditions, please sign, date and return the
enclosed copy of this Agreement.
Broadcom Corporation
By:/s/ Scott A. McGregor
Scott A. McGregor
President and Chief Executive Officer


ACCEPTANCE
I hereby accept all of the terms and conditions of the Agreement, including the
revised Appendix thereto, and agree to be bound by all those terms and
conditions.


/s/ Cindy Fiorillo
    Cindy Fiorillo
        


            
Dated: November 18, 2013

12



--------------------------------------------------------------------------------




APPENDIX
to
CHANGE IN CONTROL SEVERANCE PROGRAM


This appendix sets forth terms and conditions of the special change in control
severance benefit program (“Program”) of Broadcom Corporation (together with any
successor thereto, “Broadcom”) applicable to certain key executives. This
Appendix is to be construed in conjunction with, and is made a part of, the
Agreement evidencing your continued participation in the Program. Eligibility
for the Program is limited to executives who execute the Agreement evidencing
their eligibility. Defined terms apply both to the Agreement and this Appendix.
1.    Change of Control. For purposes of the Program, a “Change of Control”
shall mean a change in ownership or control of Broadcom effected through any of
the following transactions:
(i)    a shareholder-approved merger, consolidation or other reorganization,
unless securities representing more than fifty percent (50%) of the total
combined voting power of the outstanding securities of the successor corporation
are immediately after such transaction, beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned Broadcom’s outstanding voting securities immediately prior to
such transaction,
(ii)     a shareholder-approved sale, transfer or other disposition of all or
substantially all of Broadcom’s assets,
(iii)    the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of Securities Exchange Act of 1934, as amended
(the “1934 Act”), other than Broadcom or a person that, prior to such
transaction or series of related transactions, directly or indirectly controls,
is controlled by or is under common control with, Broadcom, becomes directly or
indirectly (whether as a result of a single acquisition or by reason of one or
more acquisitions within the twelve (12)-month period ending with the most
recent acquisition) the beneficial owner (within the meaning of Rule 13d-3 of
the 1934 Act) of securities possessing (or convertible into or exercisable for
securities possessing) more than fifty percent (50%) of the total combined
voting power of Broadcom’s securities (as measured in terms of the power to vote
with respect to the election of Board members) outstanding immediately after the
consummation of such transaction or series of related transactions, whether the
transaction involves a direct issuance from Broadcom or the acquisition of
outstanding securities held by one or more of Broadcom’s existing shareholders,
or

13



--------------------------------------------------------------------------------




(iv)    a change in the composition of the Board over a period of twenty-four
(24) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.
2.    Cause. Broadcom may terminate your employment with or without Cause. As
used herein, “Cause” shall mean the reasonable and good faith determination by a
majority of the Board that any of the following events or contingencies exists
or has occurred:
(i)     You materially breached a fiduciary duty to Broadcom, materially
breached a material term of the Confidentiality and Invention Assignment
Agreement between you and Broadcom or materially breached any material provision
or policy set forth in Broadcom’s Code of Ethics and Corporate Conduct;
(ii)     You are convicted of a felony or misdemeanor that involves fraud,
dishonesty, theft, embezzlement, and/or an act of violence or moral turpitude,
or plead guilty or no contest (or a similar plea) to any such felony or
misdemeanor;
(iii)     You engage in any act, or there is any omission on your part, that
constitutes fraud, material negligence or material misconduct in connection with
your employment by Broadcom, including (but not limited to) a material violation
of applicable material state or federal securities laws. Notwithstanding the
foregoing, an isolated or occasional failure to file or late filing of a report
required under the 1934 Act shall not be deemed a material violation for
purposes of this Subsection 2(iii). Furthermore, with respect to filing reports
or certifications you are required to provide under the 1934 Act, with respect
to a transaction's compliance with the requirements of Rule 144 under the
Securities Act of 1933, as amended or with respect to the implementation of your
10b5-1 Plan, you shall not have committed a material violation for purposes of
this Subsection 2(iii) if the violation occurred because you relied in good
faith on a certification or certifications provided by Broadcom or an authorized
employee or agent of Broadcom, unless you knew or should have known after
reasonable diligence that such certification was inaccurate, or upon the
processes or actions of the securities brokerage firm handling your transactions
in Broadcom equities provided that you have used a nationally recognized
securities brokerage firm with substantial prior experience in and established
regular procedures for handling option and equity transactions by executive
officers of public companies in the United States; or;

14



--------------------------------------------------------------------------------




(iv)    You willfully and knowingly participate in the preparation or release of
false or materially misleading financial statements relating to Broadcom’s
operations and financial condition or you willfully and knowingly submit any
false or erroneous certification required of you under the Sarbanes-Oxley Act of
2002 or any securities exchange on which shares of Broadcom’s Class A common
stock are at the time listed for trading.
The foregoing shall constitute an exclusive list of the events or contingencies
that may constitute Cause under the Program and this revised Appendix.
No termination that is based exclusively upon your commission or alleged
commission of act(s) or omission(s) that are asserted to constitute material
negligence shall constitute Cause hereunder unless you have been afforded notice
of the alleged acts or omissions and have failed to cure such acts or omissions
within thirty (30) days after receipt of such notice.
If, following the receipt of a Notice of Termination stating that your
termination is for Cause, you believe that Cause does not exist, you may, by
written notice delivered to the Board within three business (3) days after
receipt of such Notice of Termination, request that your Date of Termination be
delayed to permit you to appeal the Board’s determination that Cause for such
termination existed. If you so request, you will be placed on administrative
leave for a period determined by the Board (not to exceed 30 days), during which
you will be afforded an opportunity to request that the Board reconsider its
decision concerning your termination. If the Board or an appropriate committee
thereof has not previously provided you with an opportunity to be heard in
person concerning the reasons for termination stated in the Notice of
Termination, the Board will endeavor in good faith to provide you with such an
opportunity during such period of administrative leave. It is understood and
agreed that any change in your employment status that occurs in connection with
or as a result of such an administrative leave shall not constitute Good Reason.
The Board may, as a result of such a request for reconsideration, reinstate your
employment, revise the original Notice of Termination, or affirm the original
Notice of Termination. If the Board affirms the original Notice of Termination
or the period of administrative leave ends before the Board takes action, the
Date of Termination shall be the date specified in the original Notice of
Termination. If the Board reinstates your employment or revises the original
Notice of Termination, then the original Notice of Termination shall be void and
neither its delivery nor its contents shall be deemed to constitute Good Reason.
3.    Good Reason. You may terminate your employment for Good Reason at any time
within the twenty-four (24)-month period measured from the effective date of a
Change in Control that occurs during the Term. For purposes of the Program,
“Good Reason” shall mean:
(i)     except as you may otherwise agree in writing, a change in your position
(including status, offices, titles and reporting requirements) with Broadcom
that materially reduces your authority, duties or responsibilities as in

15



--------------------------------------------------------------------------------




effect on the date of the Agreement, or any other action by Broadcom that
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial or
inadvertent action not taken in bad faith and that is remedied by Broadcom
reasonably promptly after Broadcom receives your notice thereof;
(ii)     a more than fifteen percent (15%) reduction by Broadcom in your base
salary as in effect on the date of the Agreement or as the same may be increased
from time-to-time during the Term;
(iii)     any action by Broadcom (including the elimination of benefit plans
without providing substitutes therefor or the reduction of your benefit
thereunder) that would materially diminish the aggregate value of your bonuses
and other cash
incentive awards from the levels in effect on the date of the Agreement by more
than fifteen percent (15%) in the aggregate; provided, however, that (i) a
reduction in your bonuses or cash incentive awards that is part of a broad-based
reduction in corresponding bonuses or awards for management employees and
pursuant to which your bonuses or awards s are not reduced by a greater
percentage than the reductions applicable to other management employees and (ii)
a reduction in your bonuses and other cash incentive awards occurring as a
result of your failure or Broadcom’s failure to satisfy performance criteria
applicable to such bonuses or awards shall not constitute Good Reason;
(iv)     Broadcom’s requiring you to be based at any office or other business
location that increases the distance from your home to such office or location
by more than fifty (50) miles from the distance in effect on the date of the
Agreement;
(v)     any purported termination by Broadcom of your employment other than
pursuant to a Notice of Termination (for avoidance of doubt, the delivery or
contents of a Notice of Termination that is revised or voided under the
procedure provided in the definition of Cause above shall not constitute Good
Reason); or
(vi)     any failure by Broadcom to comply with and satisfy Section 12 of this
Appendix after receipt of written notice from you of such failure and a
reasonable cure period of not less than thirty (30) days.
The foregoing shall constitute an exclusive list of the events or contingencies
that may constitute Good Reason under the Program and this revised Appendix.
Notwithstanding the above, an isolated or inadvertent action or inaction by
Broadcom that causes Broadcom to fail to comply with Subsections 3(ii) or 3(iii)
and that is cured within ten (10) days of your notifying Broadcom of such action
or inaction shall not constitute Good

16



--------------------------------------------------------------------------------




Reason. Furthermore, no act, occurrence or condition set forth in this Section 3
shall constitute Good Reason if you consent in writing to such act, occurrence
or condition, whether such consent is delivered before or after the act,
occurrence or condition comes to pass.
4.    Death. Your employment shall terminate automatically upon your death.
5.    Disability. If your Disability occurs during the Term and no reasonable
accommodation is available to permit you to continue to perform the essential
duties and responsibilities of your position, Broadcom may give you written
notice of its intention to terminate your employment. In such event, your
employment with Broadcom shall terminate effective on the 30th day after you
receive such notice (the “Disability Effective Date”), unless you resume the
performance of your duties within thirty (30) days after receipt of such notice.
For purposes of the Program, “Disability” shall mean your absence from and
inability to perform your duties with Broadcom on a full‑time basis for one
hundred eighty (180) consecutive business days as a result of incapacity due to
mental or physical illness that is (i) determined to be total and permanent by
two (2) physicians selected by Broadcom or its insurers and reasonably
acceptable to you or your legal representative and (ii) to the extent you are
eligible to participate in Broadcom’s long-term disability plan, entitles you to
the payment of long-term disability benefits from Broadcom’s long-term
disability plan commencing immediately on the Disability Effective Date.


6.    Notice of Termination. For purposes of the Program, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision relied upon for the termination of your employment, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of your employment under the provision so
indicated and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (with such
date to be not more than thirty (30) days after the giving of such notice). The
basis for termination set forth in any Notice of Termination shall constitute
the exclusive set of facts and circumstances upon which the party may rely to
attempt to demonstrate that Cause or Good Reason (as the case may be) for such
termination existed.
7.    Date of Termination. “Date of Termination” means (i) if your employment is
terminated by Broadcom or by you for any reason other than death or Disability,
the date of receipt of the Notice of Termination or any later date specified
therein (subject to the limitations set forth above in the definition of Notice
of Termination), as the case may be, and (ii) if your employment is terminated
by reason of death or Disability, the Date of Termination shall be the date of
your death or the Disability Effective Date, as the case may be.
8.    Separation from Service. For purposes of the Program, “Separation from
Service” means a “separation from service” from Broadcom (within the meaning of
Section 409A(a)(2)(A)(i) of the Code, and Treasury Regulation Section
1.409A-1(h)).

17



--------------------------------------------------------------------------------




9.     Specified Employee. For purposes of the Program, “Specified Employee”
means a “specified employee” within the meaning of Code Section 409A.


10.    Non‑exclusivity of Rights. Except as provided in Section 12 of the
Agreement, nothing in the Program shall prevent or limit your continuing or
future participation in any plan, program, policy or practice provided by
Broadcom or any of its affiliated companies during your period of employment
with Broadcom and for which you may qualify, nor, subject to Section 2 of the
Agreement, shall anything herein limit or otherwise affect such rights as you
may have under any contract or agreement with Broadcom or any of its affiliated
companies. Amounts that are vested benefits or that you are otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with Broadcom or any of its affiliated companies on or subsequent to
your Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement, except as explicitly modified by
the Program.
11.    Full Settlement.
(i)    Except as specifically set forth in this Appendix or the accompanying
Agreement, Broadcom’s obligation to make the payments provided for in the
Program and otherwise to perform its obligations hereunder shall not be affected
by any set‑off, counterclaim, recoupment, defense or other claim, right or
action that Broadcom may have against you or others, except only for any
advances made to you or for taxes that Broadcom is required to withhold by law.
In no event shall you be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to you under any of the
provisions of the Program, and such amounts shall not be reduced whether or not
you obtain other employment.
(ii)    You will not become eligible to receive any of the payments and benefits
provided under Sections 1, 2, 3, and 4 of the Program unless you execute and
deliver to Broadcom, within twenty one (21) days after your Date of Termination
(or within forty-five (45) days after such Date of Termination, to the extent
such longer period is required under applicable law), a general release in a
form acceptable to Broadcom (the “Required Release”) that (i) releases Broadcom
and its subsidiaries, officers, directors, employees, and agents from all claims
you may have relating to your employment with Broadcom and the termination of
that employment, other than claims relating to any benefits to which you become
entitled under the Program, and (ii) becomes effective in accordance with
applicable law upon the expiration of any applicable revocation period.
12.    Successors.
(i)     The Program is personal to you and shall not be assignable by you
otherwise than by will or the laws of descent and distribution. The

18



--------------------------------------------------------------------------------




Program shall inure to the benefit of and be enforceable by your legal
representatives.
(ii)     The Program shall inure to the benefit of and be binding upon Broadcom
and its successors and assigns.
(iii)     Broadcom will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Broadcom to assume expressly and agree to perform its
obligations under the Program in the same manner and to the same extent that
Broadcom would be required to perform those obligations if no such succession
had taken place. As used in the Program, “Broadcom” shall include any successor
to its business and/or assets as aforesaid that assumes and agrees to perform
the obligations created by the Program by operation of law or otherwise.
13.     Mandatory Arbitration. ANY AND ALL DISPUTES OR CONTROVERSIES BETWEEN YOU
AND BROADCOM ARISING OUT OF, RELATING TO OR OTHERWISE CONNECTED WITH THE
AGREEMENT OR THE BENEFITS PROVIDED UNDER THE PROGRAM AS SET FORTH HEREIN OR THE
VALIDITY, CONSTRUCTION, PERFORMANCE OR TERMINATION OF THE AGREEMENT SHALL BE
SETTLED EXCLUSIVELY BY BINDING ARBITRATION TO BE HELD IN THE COUNTY IN WHICH YOU
ARE (OR HAVE MOST RECENTLY BEEN) EMPLOYED BY BROADCOM (OR ANY PARENT OR
SUBSIDIARY) AT THE TIME OF SUCH ARBITRATION. THE ARBITRATION PROCEEDINGS SHALL
BE GOVERNED BY (i) THE NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES
THEN IN EFFECT OF THE AMERICAN ARBITRATION ASSOCIATION AND (ii) THE FEDERAL
ARBITRATION ACT. THE ARBITRATOR SHALL HAVE THE SAME, BUT NO GREATER, REMEDIAL
AUTHORITY AS WOULD A COURT HEARING THE SAME DISPUTE. THE DECISION OF THE
ARBITRATOR SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES TO THE
ARBITRATION AND SHALL BE IN LIEU OF THE RIGHTS THOSE PARTIES MAY OTHERWISE HAVE
TO A JURY TRIAL; PROVIDED, HOWEVER, THAT SUCH DECISION SHALL BE SUBJECT TO
CORRECTION, CONFIRMATION OR VACATION IN ACCORDANCE WITH THE PROVISIONS AND
STANDARDS OF APPLICABLE LAW GOVERNING THE JUDICIAL REVIEW OF ARBITRATION AWARDS.
THE PREVAILING PARTY IN SUCH ARBITRATION, AS DETERMINED BY THE ARBITRATOR, AND
IN ANY ENFORCEMENT OR OTHER COURT PROCEEDINGS, SHALL BE ENTITLED, TO THE EXTENT
PERMITTED BY LAW, TO REIMBURSEMENT FROM THE OTHER PARTY FOR ALL OF THE
PREVAILING PARTY’S COSTS, INCLUDING, BUT NOT LIMITED TO, EXPENSES AND REASONABLE
ATTORNEY’S FEES. HOWEVER, THE ARBITRATOR’S COMPENSATION AND OTHER FEES AND COSTS
UNIQUE TO ARBITRATION SHALL IN ALL EVENTS BE PAID BY BROADCOM. JUDGMENT SHALL BE
ENTERED ON THE ARBITRATOR’S DECISION IN ANY COURT HAVING JURISDICTION OVER THE
SUBJECT MATTER OF SUCH DISPUTE OR

19



--------------------------------------------------------------------------------




CONTROVERSY. NOTWITHSTANDING THE FOREGOING, EITHER PARTY MAY IN AN APPROPRIATE
MATTER APPLY TO A COURT PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION
1281.8, OR ANY COMPARABLE STATUTORY PROVISION OR COMMON LAW PRINCIPLE, FOR
PROVISIONAL RELIEF, INCLUDING A TEMPORARY RESTRAINING ORDER OR A PRELIMINARY
INJUNCTION. TO THE EXTENT PERMITTED BY LAW, THE PROCEEDINGS AND RESULTS,
INCLUDING THE ARBITRATOR’S DECISION, SHALL BE KEPT CONFIDENTIAL.
14.    Governing Law. The laws of California shall govern the validity and
interpretation of the Program, without resort to that State’s rules governing
conflicts of laws.
15.    Captions. The captions of this Appendix are not part of the provisions of
the Program and shall have no force or effect.
16.    Amendment. The Program may not be amended or modified with respect to you
other than by a written agreement executed by you and Broadcom or your and its
respective successors and legal representatives.
17.    Notices. All notices and other communications under the Agreement shall
be in writing and shall be given by hand delivery to the other party, by
overnight courier or by registered or certified mail, return receipt requested,
postage prepaid, addressed (if to you) at the address you last provided in
writing to Broadcom, and if to Broadcom, as follows:
Broadcom Corporation
5300 California Avenue
Irvine, California 92617
Attention: Chief Executive Officer
Notice and communications shall be effective when actually received by the
addressee. Neither your failure to give any notice required by the Program, nor
defects or errors in any notice given by you, shall relieve Broadcom of any
corresponding obligation under the Program unless, and only to the extent that,
Broadcom is actually and materially prejudiced thereby.
18.    Severability. If any provision of the Agreement or this revised Appendix
as applied to any party or to any circumstance should be adjudged by a court of
competent jurisdiction or determined by an arbitrator to be void or
unenforceable for any reason, the invalidity of that provision shall in no way
affect (to the maximum extent permissible by law) the application of such
provision under circumstances different from those adjudicated by the court or
determined by the arbitrator, the application of any other provision of the
Agreement or this revised Appendix, or the enforceability or invalidity of the
Agreement or revised Appendix as a whole. Should any provision of the Agreement
or the revised Appendix become or be deemed invalid, illegal or unenforceable in
any jurisdiction by reason of the scope, extent or duration of its coverage,
then such provision shall be deemed amended to the extent necessary to conform
to

20



--------------------------------------------------------------------------------




applicable law so as to be valid and enforceable or, if such provision cannot be
so amended without materially altering the intention of the parties, then such
provision will be stricken, and the remainder of the Agreement or the revised
Appendix, as the case may be, shall continue in full force and effect.
19.    Withholding Taxes. Broadcom shall withhold from any amounts payable under
the Program all Federal, state, local or foreign taxes required to be withheld
pursuant to any applicable law or regulation.
20.    No Waiver. Your failure or Broadcom’s failure to insist upon strict
compliance with any provision hereof or any other provision of the Program or
the failure to assert any right you or Broadcom may have hereunder, including,
without limitation, your right to terminate employment for Good Reason, shall
not be deemed to be a waiver of the application of such provision or right with
respect to any subsequent event or the waiver of any other provision or right of
the Program.





21



--------------------------------------------------------------------------------







22

